Exhibit 10.1

 

 

 

August 20, 2012

 

  

Eric Rowinsky MD

15 Central Park West, Apt 703C

New York, NY 10023

 

Dear Eric:

 

This letter is to confirm our mutual understanding with respect to the terms and
conditions under which you agree to provide Navidea Biopharmaceuticals, Inc.
(hereinafter referred to as “Navidea”) with Consulting Services during the
period from August 1, 2012 through January 31, 2013 (the “Consulting Period”).

 

As used herein, the term “Consulting Services” shall mean carrying out the
following job duties, which shall include, but shall not be limited to:

1.Medical, clinical development, strategic support to business development
objectives focusing on new product assessments for in-licensing, M&A prospects
and territory deals pertaining to existing products;

2.Clinical development support with a particular focus Lymphoseek development
(Europe/ROW, current usage of sentinel node mapping/product in melanoma and
breast cancer; expansion of studies into head and neck, GI, other tumor types),
RIGS development and new products;

3.Assisting with formation of the company's Scientific/Medical Advisory Board
and ad hoc medical advisory groups (e.g. Key Opinion Leader cultivation); and

4.Assisting with investor relations, roadshows, presentations and financings.

 

In performing Consulting Services for Navidea, you will report directly to Mark
Pykett. You agree that the Consulting Services will be performed in a
workmanlike manner, with professional diligence and skill, and in accordance
with reasonable commercial or professional standards.

 

In exchange for performing the Consulting Services, Navidea agrees to grant you
thirteen thousand seven hundred sixty-four (13,764) options to purchase Navidea
common stock at an exercise price of $3.61 per share for performing the
Consulting Services. The options will be governed by a separate option grant
agreement and will vest one sixth per month for each month this Consulting
Services Agreement is in effect. This option grant is intended to represent
payment for an average of two (2) days per month during the six month period.
Consulting Services rendered in excess of four days in any given month must be
pre-approved by the Company prior to undertaking said services. In the event
that Consulting Services total more than twelve (12) days during the Consulting
Period, the Company agrees to determine compensation to Consultant for
authorized services at a rate consistent with that agreed to above, payable in
cash or stock options, at the option of the Company.

 

It is understood and agreed that Navidea will stipulate the places and locations
where you will provide Consulting Services and, where this requires you to
travel away from the metropolitan area of your regular place of residence or
business, Navidea will reimburse you for the reasonable travel and living
expenses actually incurred by you, upon submission by you and approval by
Navidea of an itemized account of the expenses for which reimbursement is
sought, along with receipts for expenses greater than $25. However, travel time
will not be considered to be time spent in the service of Navidea in a
Consulting capacity.

 



 

 



 



Eric Rowinsky, MD

August 20, 2012

Page 2 of 3



 

During the Consulting Period, either through the performance of Consulting
Services or otherwise, you may acquire proprietary and confidential information
(herein “Information”) with respect to the business and research activities of
Navidea. You agree to keep confidential such Information and not to divulge any
such Information to others. Specifically, you agree that you will not directly
or indirectly, publish or disclose to others, except with the written consent of
Navidea, any Information, data or methods of manufacture received or obtained
from Navidea, nor use such Information in any way, commercially or otherwise,
except in performing the Consulting Services. This obligation of confidentiality
and non-use shall continue until two (2) years after the expiration of this
Agreement, but shall not apply to Information which (i) becomes a matter of
public knowledge through no fault of yours; (ii) is rightfully received by you
from a third party without restriction on disclosure; (iii) is independently
developed by you without the use of Information; or (iv) is rightfully in your
possession prior to its disclosure to you by the Navidea.

 

You hereby irrevocably transfer and assign to Navidea without further
compensation, any and all of your right, title and interest in and to all
designs, ideas, discoveries, inventions, products, computer programs, source
code, procedures, improvements, documents, information and materials made,
conceived or developed by you alone or with others, which result from or relate
to the Consulting Services (“Work Product”), including, but not limited to, all
copyrightable works and copyrights, patent rights, trade secrets and trademarks,
any right to claim authorship of Work Product, or any right to object to any
distortion or other modification of Work Product by Navidea. Notwithstanding
this assignment and transfer, if any Work Product incorporates or relies upon
works developed by you prior to the effective date of this Agreement, you shall
continue to retain ownership of thereof, but you hereby license Navidea to use,
or have third parties use on Navidea’s behalf, such preexisting works as is
reasonably required to fully exploit the Consulting Services performed
hereunder. You agree, during and for one year following the term of the
Agreement to: (i) disclose promptly in writing to Navidea all Work Product; and
(ii) to sign and provide any and all documents and render any assistance that is
reasonably necessary for Navidea to obtain any patent, copyright, trademark or
other protection for Work Product. In case any invention is described in a
patent application or is disclosed to third parties by you within one (1) year
after the Consulting Services have been completed, it shall be presumed that the
invention was conceived or made during the period in which the Consulting
Services were rendered, and the invention will be assigned to Navidea as set
forth in this Agreement, provided that the invention results from or relates to
the Consulting Services. If the invention was made by you prior to any
association with Navidea or was made without the Information or resources of
Navidea, then you need not assign the invention to the Company as set forth
herein.

 

At the expiration of this Agreement, you agree to promptly deliver to Navidea
all documents, notes, or other papers supplied to you by Navidea in connection
with your Consulting Services, which were in your possession and under your
control during the time you provided your Consulting Services to Navidea. You
agree that you will not make or retain or give away any copies of such
documents.

 



 

 



 



Eric Rowinsky, MD

August 20, 2012

Page 2 of 3

 



Either party may terminate this Agreement with ten (10) business days’ prior
written notice to the other. Early termination of this Agreement by Navidea
shall not relieve Navidea of any liability for payment of consulting fees that
accrued prior to the date of termination of the Agreement, nor relieve you of
any obligations with respect to the confidentiality and non-use of Information,
the transfer of rights in any Work Product, or the return to Navidea of any
documents, notes or other papers.

 

It is understood and agreed that your status shall be that of an independent
contractor and not that of an employee of Navidea, and you will not, therefore,
be entitled to any of the benefits available to employees of Navidea. It is
further understood and agreed that no representations have been made to you by
Navidea that satisfactory performance of the Consulting Services described
herein will lead to an offer of permanent employment with Navidea.

 

This Agreement shall be construed and governed by the laws of the State of Ohio
and adjudicated within the exclusive jurisdiction of the courts having
jurisdiction over Franklin County, Ohio.

 

If the foregoing terms and conditions meet with your understanding and approval,
please show your acceptance and agreement by executing this letter in duplicate
at the place indicated below and returning one of the executed duplicates to us,
whereupon this letter shall constitute the agreement between you and Navidea
with respect to your services in a consulting capacity.

 

Very truly yours,

 

Navidea Biopharmaceuticals, Inc.

 

 

By:  /s/ Mark, J. Pykett     Mark J. Pykett            President and Chief
Executive Officer  

 

 

Accepted and agreed to:

 

 

By: /s/ Eric Rowinsky               Date: 8/27/12         SSN:  

 



 

